___________

                            No. 95-1370
                            ___________


Leanna P. Humphrey,              *
                                 *
          Appellant,             *
                                 *   Appeal from the United States
     v.                          *   District Court for the
                                 *   Eastern District of Arkansas.
Potlatch Corporation,            *
                                 *         [UNPUBLISHED]
          Appellee.              *

                            ___________

                  Submitted:   January 16, 1996

                        Filed: January 23, 1996
                             ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ____________


PER CURIAM.


     Leanna P. Humphrey appeals from the district court's1 judgment
against her in an action against her former employer, Potlatch
Corporation (Potlatch), alleging race and sex discrimination in
violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e. We affirm.


     Specifically, Humphrey alleged that she was discriminated
against in work load assignments; coworkers who engaged in conduct
similar to hers were punished less severely, "due to race, color
and sex"; and she was sexually harassed. Prior to bringing suit,



    1
     The Honorable Stephen M. Reasoner, Chief Judge, United States
District Court for the Eastern District of Arkansas.
Humphrey filed charges with the EEOC for retaliatory discharge and
disparate punishment on the basis of race and sex.


     The district court granted Potlatch summary judgment on the
sexual harassment claim, finding it conceptually distinct from
Humphrey's EEOC charges. After a two-day bench trial on Humphrey's
remaining claims, the district court entered judgment for Potlatch.


     Reviewing de novo, we find the district court properly granted
Potlatch summary judgment on Humphrey's sexual harassment claim,
given that she failed to exhaust her administrative remedies as to
that particular allegation. See Weissman v. Congregation Shaare
Emeth, 38 F.3d 1038, 1041 (8th Cir. 1994) (standard of review);
see Satz v. ITT Fin. Corp., 619 F.2d 738, 741 (8th Cir. 1980)
("Title VII complainant may raise claims in court `like or related
to' the substance of the complainant's charge before the EEOC").
We note to the extent that Humphrey argues the district court
limited her trial testimony, the transcript shows the district
court merely sustained opposing counsel's objections to Humphrey
testifying about sexual harassment.


     We also conclude the district court acted within its
discretion when it excluded a witness on the ground that he was not
included in the pretrial witness list. See Blue v. Rose, 786 F.2d
349, 351 (8th Cir. 1986) (standard of review); Sterkel v. Fruehauf
Corp., 975 F.2d 528, 532 (8th Cir. 1992) (district court has broad
discretion to decide whether to allow the testimony of witnesses
not listed prior to trial). Similarly, the district court did not
abuse its discretion when it refused to allow a witness to testify
about twelve-year-old events not raised with the EEOC and therefore
not an issue at trial. See Lee v. Rapid City Area School Dist.
No. 51-4, 981 F.2d 316, 320 (8th Cir. 1992) (en banc) (standard of
review); Patterson v. McLean Credit Union, 805 F.2d 1143, 1147
(4th Cir. 1986) (no abuse of discretion in trial court's exclusion


                               -2-
of testimony remote in time), aff'd in part, vacated in part on
other grounds, 491 U.S. 164 (1989).


     Nor do we find clear error in the district court's
determinations that (1) Potlatch did not terminate Humphrey because
of her race but rather as a result of her repeated insubordination
in violation of the terms of her employment; and (2) Humphrey
failed to prove Potlatch discriminated in assigning workloads
or disciplining employees.    See Tuttle v. Henry J. Kaiser Co.,
921 F.2d 183, 185-86 (8th Cir. 1990) (standard of review);
see St. Mary's Honor Ctr. v. Hicks, 113 S. Ct. 2742, 2747-48 (1993)
(if employer produces evidence that adverse employment decision was
taken for legitimate nondiscriminatory reason, and plaintiff fails
to persuade trier of fact that proffered reason was not true
reason, then employer prevails).


     Finally, we note Humphrey's claim of ineffective assistance of
counsel at trial is meritless. See Glick v. Henderson, 855 F.2d
536, 541 (8th Cir. 1988) (42 U.S.C. § 1983 case; no constitutional
right to effective assistance of counsel in civil case).


     Accordingly, we affirm the judgment of the district court.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-